        Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

                                              )
Angela Delorme-Gaines,                        )
                                              ) ORDER GRANTING
               Plaintiff,                     ) MOTION TO DISMISS
                                              )
        vs.                                   )
                                              )
Tara Sweeney, Assistant Secretary of          )
Interior, Department of the Interior, et al., )
                                              ) Case No.: 1:20-cv-81
               Defendants.                    )
_____________________________________________________________________________

       Before the Court is a Motion to Dismiss Petition for Writ of Mandamus filed by

Defendants (hereafter, “United States”). See Doc. No. 14. For the reasons given below, this

motion is granted.

I.     BACKGROUND

       A.     Procedural History

       Plaintiff Angela Delorme-Gaines initiated this action pro se by filing a Motion for Leave

to Proceed in Forma Pauperis. See Doc. No. 1. This motion was granted on August 10, 2020,

and Plaintiff’s Complaint was filed that same day. See Doc. No. 7.

       The United States filed this motion on October 28, 2020 accompanied by a supporting

memorandum. See Doc. Nos. 14, 15. Plaintiff, by this point represented by counsel, received an

extension of time to respond; she filed her response together with a supporting brief on

December 2, 2020. See Doc. Nos. 22 and 24. The United States replied on December 8, 2020.

See Doc. No. 25.

       The motion is fully briefed and ready for the Court’s review.




                                               1
            Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 2 of 13



        B.      Factual Background

        The below facts are drawn from the filings in the case submitted with Plaintiff’s

Complaint and the United States’s Motion to Dismiss.1 They are largely undisputed; exceptions

are noted below.

        In 2016, Plaintiff filed two complaints against Thomas Fox, both apparently based on the

same Financial Services Agreement signed by Plaintiff and Fox on June 15, 2015. See Doc. No.

16-1, p. 1-2. One complaint was filed in Fort Berthold District Court on March 11, 2016, and one

complaint was filed in Turtle Mountain Tribal Court on September 29, 2016. See id.

        Ultimately, the Fort Berthold District Court issued an Order to Dismiss Plaintiff’s

complaint with prejudice on May 31, 2017. See id. at 2. However, the Turtle Mountain Tribal

Court took a different tack the following year, entering an Order and Judgment on August 21,

2018 which awarded Plaintiff $707,359.15 against Thomas Fox, with interest. See Doc. No. 7-1,

p. 7.

        Via letter and email dated April 8, 2019, Plaintiff sent Kayla Danks, Superintendent for

the Fort Berthold Agency for the Bureau of Indian Affairs, a copy of the Turtle Mountain Tribal

Court judgment and requested that Ms. Danks place a lien on Thomas Fox’s Individual Indian

Money (IIM) account in the amount of the judgment. See Doc. No. 7-3, 7-4.

        Plaintiff made several attempts to receive an update on the status of this lien over the next

few months, including contact with her Congressman, Representative Doug Lamborn. See Doc.

No. 7-5, 7-6.




        1
         As explained below, in adjudicating a factual attack on subject-matter jurisdiction, the
Court is not limited to the face of the pleadings.


                                                 2
         Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 3 of 13



       On November 20, 2019, the BIA notified or attempted to notify Mr. Fox of the proposal

to restrict his IIM account, although it is uncertain whether this letter was delivered. See Doc.

No. 16-1, p. 2.

       In response to a letter from Congressman Doug Lamborn, the Regional Director of the

BIA, Mr. Timothy LaPointe, wrote in a letter dated February 25, 2020 that “We have consulted

with the Superintended and found that the administrative appeal period has expired and that [Mr.

Fox’s IIM] will be restricted and a distribution plan prepared.” See Doc. No. 7-7. The letter

advised that the process was expected to be finalized in the next two weeks. See id.

       On March 6, 2020, Mr. Fox’s lawyer contacted the Fort Berthold Agency of the BIA and

notified it of the Fort Berthold District Court’s Order to Dismiss. See Doc. No. 16-1 at 3. This

was apparently the first time the BIA learned of the existence of this order. See id. Mr. Fox’s

lawyer also advised the BIA that Mr. Fox was taking actions to vacate the Turtle Mountain

judgment for $707,359.15. See id.

       On March 31, 2020, an “administrative restriction” was placed on Mr. Fox’s account. See

Doc. No. 16, ¶ 4. Plaintiff argues that this restriction was placed on Mr. Fox’s account on an

earlier date. See Doc. No. 24, p. 2.

       On August 10, 2020, Plaintiff’s complaint was filed in the instant matter.

       On August 14, 2020, Mr. Fox’s lawyer informed the Fort Berthold Agency that Mr. Fox

had moved to dismiss the Turtle Mountain Judgment and moved for relief by default after

Plaintiff failed to respond to Mr. Fox’s motion, but a hearing date had not yet been set by the

Turtle Mountain Tribal Court. See Doc. No. 16-1, p. 3.

       On September 16, 2020, Ms. Danks held a phone hearing with Mr. Fox pursuant to his

request to challenge the restriction on the IIM account. See Doc. No. 16, ¶ 4. On September 30,



                                                3
         Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 4 of 13



2020, Ms. Danks issued a letter to Mr. Fox through his counsel containing a decision to lift the

restriction on his IIM account and declining to prepare a distribution plan. See Doc. No. 16-1.

Her decision was based on the existence of the competing court orders from Fort Berthold

District Court and Turtle Mountain Tribal Court. See Doc. No. 16-1, p. 4. (“It is my decision

that the BIA’s belated discovery of the existence of the Fort Berthold District Court Order to

Dismiss regarding similar claims by Ms. Delorme-Gaines against Mr. Fox, based on the same

Financial Services Agreement, raises enough uncertainty and doubt that the restriction on Mr.

Fox’s IIM account must be lifted…”)

       On October 21, 2020, Ms. Danks issued a similar letter to Plaintiff containing a decision

denying her request to encumber Mr. Fox’s IIM account, again citing the competing court orders

from the Fort Berthold District Court and the Turtle Mountain Tribal Court. See Doc. No. 16, ¶

6; see also Doc. No. 16-2. The letter (hereafter, “the Delorme-Gaines Decision”) includes an

explanation of Plaintiff’s right to appeal under 25 C.F.R. § 2.7(c) to the Great Plains Regional

Director, p. 4. See id. As of the date of Ms. Danks’s declaration, i.e., October 27, 2020, Plaintiff

had not yet pursued her right of appeal. See Doc. No. 16, ¶ 6.

II.    GOVERNING LAW

       The United States presents two alternative bases for relief. First, it moves for dismissal

pursuant to Rule 12(b)(1), asserting this court lacks subject-matter jurisdiction because Plaintiff's

petition for a writ of mandamus is moot. Second, it moves for dismissal pursuant to Rule

12(b)(6), asserting that Plaintiff fails to state a claim upon which relief can be granted.

       A.      Fed. R. Civ. P. 12(b)(1)

       Parties may assert a lack of jurisdiction by motion under Fed. R. Civ. P. 12(b)(1). A court

deciding a motion under Rule 12(b)(1) must distinguish between a ‘facial attack’ and a ‘factual



                                                  4
         Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 5 of 13



attack’ on jurisdiction. Davis v. Anthony, Inc., 886 F.3d 674, 679 (8th Cir. 2018), quoting

Osborn v. United States, 918 F.2d 724, 729, n. 6 (8th Cir.1990). The distinction between the two

is described as follows:

       In a facial attack, the court restricts itself to the face of the pleadings, and the non-
       moving party receives the same protections as it would defending against a
       motion brought under Rule 12(b)(6). In a factual attack, the court considers
       matters outside the pleadings, and the non-moving party does not have the benefit
       of 12(b)(6) safeguards.

Carlsen v. GameStop, Inc., 833 F.3d 903, 908 (8th Cir. 2016) (internal quotations and citations

omitted).

       Furthermore, if a court considers matters outside the pleadings when adjudicating a Rule

12(b)(1) motion, such consideration does not convert the 12(b)(1) motion to one for summary

judgment. Harris v. P.A.M. Transp., Inc., 339 F.3d 635, 637 n.4 (8th Cir. 2003).

       The party seeking to invoke federal subject-matter jurisdiction carries the burden of

showing its existence; this burden may not be shifted to another party. Jones v. United States,

727 F.3d 844, 846 (8th Cir. 2013), citing Great Rivers Habitat Alliance v. FEMA, 615 F.3d 985,

988 (8th Cir. 2010).

       Here, Defendants specifically claim a lack of subject matter jurisdiction due to mootness.

A      motion      to      dismiss      on       mootness       grounds       falls      under     the

“large umbrella” of Rule 12(b)(1). Sokoloski v. Wells Fargo Bank, N.A., No. 3:18-CV-30111-

DHH, 2018 WL 6704868, at *3 (D. Mass. Oct. 26, 2018), citing Valentin v. Hosp. Bella Vista,

254 F.3d 358, 362–63 (1st Cir. 2001).

       A federal court lacks subject-matter jurisdiction if a claim becomes moot. Dalton v. JJSC

Properties, LLC, 967 F.3d 909, 913 (8th Cir. 2020), citing Brazil v. Ark. Dep't of Human Servs.,

892 F.3d 957, 959 (8th Cir. 2018). “A case becomes moot—and therefore no longer a ‘Case’ or



                                                  5
         Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 6 of 13



‘Controversy’ for purposes of Article III—when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” Davis v. Morris-Walker, LTD, 922

F.3d 868, 870 (8th Cir. 2019), citing Already, LLC v. Nike, Inc., 568 U.S. 85, 91, 133 S.Ct. 721,

184 L.Ed.2d 553 (2013) (internal quotation marks omitted). If an issue becomes moot in the

Article III sense, a Court has no discretion and must dismiss the case for lack of jurisdiction. Ali

v. Cangemi, 419 F.3d 722, 724 (8th Cir. 2005) (en banc).

       A case becomes moot, however, only when it is impossible for a court to grant
       any effectual relief whatever to the prevailing party. As long as the parties have a
       concrete interest, however small, in the outcome of the litigation, the case is not
       moot.

Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 160–61 (2016), as revised (Feb. 9, 2016) (internal

citations and quotations omitted).

       Lastly, a court dismissing a case on subject matter jurisdiction grounds should do so

without prejudice. “A district court is generally barred from dismissing a case with prejudice if it

concludes subject matter jurisdiction is absent.” Dalton v. NPC Int'l, Inc., 932 F.3d 693, 696 (8th

Cir. 2019), citing County of Mille Lacs v. Benjamin, 361 F.3d 460, 464–65 (8th Cir. 2004).

       B.      12(b)(6)

       Rule 12(b)(6) of the Federal Rules of Civil Procedure mandates the dismissal of a claim

if there has been a failure to state a claim upon which relief can be granted. In order to survive a

motion to dismiss under Fed. Civ. P. 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). A plaintiff must show that success on the merits is more than a “sheer

possibility.” Id. A complaint is sufficient if its “factual content . . . allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The court must




                                                  6
         Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 7 of 13



accept all factual allegations as true, except for legal conclusions or “formulaic recitation of the

elements of a cause of action.” Id. at 681.

III.   ANALYSIS

       The United States makes several arguments in support of its motion to dismiss. First, it

claims that Plaintiff’s petition is moot because the Bureau of Indian Affairs has adjudicated her

request via the Delorme-Gaines Decision. Next, it notes that even though Plaintiff did not receive

her requested relief from the decision (which declined to encumber Fox’s IIM account), her

claim is still moot because the relief she seeks from this Court is unavailable in any event under

the statutes she invokes. The United States also notes that Plaintiff failed to receive a final

decision from the Bureau of Indian Affairs and failed to exhaust her administrative remedies,

precluding judicial review. Lastly, the United States argues that Plaintiff fails to state a claim

upon which relief can be granted. The Court will address these claims sequentially below.

        A.     Whether Plaintiff’s Claim is Moot

       The United States first contends that Plaintiff’s petition for a writ of mandamus is moot

and should be dismissed pursuant to Rule 12(b)(1) for lack of subject matter jurisdiction.

       As a preliminary matter, the Court must decide whether to treat this motion as a facial

attack or a factual attack. Davis, 886 F.3d at 679. Because the United States’s argument rests in

part on matters outside the pleadings, i.e., an affidavit explaining BIA actions which occurred

after the filing of the complaint, the Court will treat this as a factual attack and consider these

materials.

       The United States argues that this action is moot because the Bureau of Indian Affairs has

now adjudicated Plaintiff’s request to encumber Fox’s IIM account, eliminating the need for this

Court’s action and removing this Court’s basis for subject-matter jurisdiction.



                                                 7
         Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 8 of 13



       In support, the United States cites the district court case of Hanic v. Bureau of Indian

Affairs, where a court specifically addressed mootness in the context of a mandamus action. See

Hanic v. Bureau of Indian Affairs, No. CV 14-216-M-DLC-JCL, 2015 WL 1879917, at *6 (D.

Mont. Apr. 23, 2015). There, a plaintiff sought a writ of mandamus compelling the Bureau of

Indian Affairs to commence probate proceedings regarding his mother’s estate. Hanic, 2015 WL

1879917 at 2. During the course of the litigation, however, the Bureau of Indian Affairs initiated

the probate proceedings. Id. at 6. As such, the Court found the claim for mandamus relief moot.

See id. Finding that there was no longer a live case or controversy, the Court stated, “Where a

federal agency has since complied with the very duty imposed under federal law that the plaintiff

seeks to enforce in the mandamus action, then the claim for mandamus relief under 28 U.S.C. §

1361 is moot.” Id. (citing Heily v. United States Department of Defense, 896 F.Supp.2d 25, 35–

36, (D.D.C.2012) and Mohammed v. Holder, 695 F.Supp.2d 284, 289–90 (E.D.Va.2010)). The

Court therefore dismissed the Plaintiff’s claim for lack of subject-matter jurisdiction. The United

States contends that Plaintiff’s claim here is likewise moot.

        Plaintiff’s response, barely exceeding three pages, contains two main arguments. See

generally Doc. No. 24. The problem with these arguments is that they fail to respond to her

opponent’s attacks on subject matter jurisdiction. Plaintiff does not mention subject matter

jurisdiction, nor does she discuss the concept of mootness, let alone make any response to the

arguments of the United States on these topics. Instead, Plaintiff makes various attacks on the

administrative process before the BIA.

       Most of Plaintiff’s claims center around 25 C.F.R. § 115.607, a section entitled “How do

you request a hearing to challenge the BIA’s decision to restrict your IIM account?” This section

reads as follows:



                                                 8
         Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 9 of 13



        You or your guardian, as applicable, must request a hearing to challenge the BIA's
        decision to restrict your IIM account from the BIA office that made the decision
        and notified you of the restriction. Your request must:

        (a) Be in writing;

        (b) Specifically request a hearing to challenge the restriction; and

        (c) Be hand delivered to the BIA office or postmarked within:

               (i) 40 days of the date that BIA's notice was sent United States certified
               mail or personally delivered to the address of record, or

               (ii) 30 days of the date of the final publication of the public notice.

25 C.F.R. § 115.607

        Invoking this section, Plaintiff complains that the BIA did not show that Mr. Fox and/or

his attorney properly followed the regulatory procedures contained therein when contacting the

BIA on March 6, 2020 and August 14, 2020. She likewise accuses the BIA of failing to “give

any argument that 25 C.F.R. § 115.607 was properly and legally followed.” See Doc. No. 24 at

p. 3.

        What Plaintiff fails to explain is why these alleged failures matter in the context of a

motion to dismiss for lack of subject-matter jurisdiction on mootness grounds. Even if she were

correct that the BIA failed to show that it followed 25 C.F.R. § 115.607 with regards to Mr. Fox

and his administrative proceedings – and even if she were to prove, as she did not here, that the

BIA had some affirmative duty to make such a showing in the context of a 12(b)(1) motion to

dismiss – Plaintiff’s victory on this issue would be legally irrelevant to the question of whether

this court has subject-matter jurisdiction over this case.

        Plaintiff’s only other argument is brief. She points out Mr. LaPointe’s letter claimed the

restriction on Mr. Fox’s IIM was final and that a distribution plan was to be prepared, and notes




                                                  9
        Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 10 of 13



that the BIA refuses to prepare that plan in violation of what she describes as its duty to do so.

She concludes “And, Plaintiff has no adequate alternative remedy other than federal court

intervention.”

       Mr. LaPointe’s promise that a distribution plan was imminent and the BIA’s subsequent

refusal to prepare one must have been frustrating, particularly when coupled with the delays

Plaintiff experienced in her dealings with the BIA. But setting aside the merits of the BIA’s

Delorme-Gaines Decision (i.e., the fact that it appears motivated by the Fort Berthold District

Court ruling, of which it was apparently unaware when Mr. LaPointe promised to prepare a

distribution plan), the Court is unable to interpret Plaintiff’s arguments here as a substantive

response to the United States’ claims of mootness. Rather, they appear to be a conclusory

reiteration of the claims in her complaint combined with accusations that the BIA failed to

follow the relevant regulations in its treatment of Mr. Fox. Overall, Plaintiff’s response does

nothing to defend against the United States’s claims that the Court lacks subject matter

jurisdiction over this case.

       Ultimately, the undersigned is persuaded by the arguments of the United States that the

issuance of the Delorme-Gaines decision has deprived the Court of subject-matter jurisdiction

over this case. In her Complaint, Plaintiff seeks “injunctive relief under the Administrative

Procedures Act” as well as a writ of mandamus compelling the BIA to suspend Mr. Fox’s IIM

account and issue a disbursement plan. See Doc. No. 7, p. 6. She explains that there have been no

administrative proceedings regarding her request, writing, “until the federal agency ‘conclude(s)

a matter presented to it’ within a reasonable period of time, there’s nothing to appeal and no

action ripe for administrative hearing.” See id. But now, the matter has been administratively

decided via the Delorme-Gaines Decision and is subject to appeal within the BIA. As such, the



                                               10
        Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 11 of 13



Court is inclined to agree with the United States that this case no longer presents a live

controversy.

       On a closely related note, the Court’s subject matter jurisdiction is also impacted by the

availability of administrative remedies for the same relief Plaintiff seeks in the instant suit. As

the United States points out, the Delorme-Gaines decision declining to suspend Mr. Fox’s

account is subject to appeal to the Great Plains Regional Director of the BIA. As such, the

United States contends, it is not a “final” decision for purposes of judicial review, nor has

Plaintiff exhausted her administrative remedies. It argues that her failure to do so deprives the

Court of subject-matter jurisdiction.

       In her response, Plaintiff does not address these arguments.

       The importance of the doctrine of exhaustion of administrative remedies has been

addressed frequently in this District. As the Court in Fort Berthold Land & Livestock Ass'n. v.

Anderson explained when addressing the subject in the context of BIA appeals:

       The exhaustion requirement serves four primary purposes. First, it carries out the
       congressional purpose in granting authority to the agency by discouraging the
       “frequent and deliberate flouting of administrative processes [that] could ...
       encourag[e] people to ignore its procedures.” Second, it protects agency
       autonomy by allowing the agency the opportunity in the first instance to apply its
       expertise, exercise whatever discretion it may have been granted, and correct its
       own errors. Third, it aids judicial review by allowing the parties and the agency to
       develop the facts of the case in the administrative proceeding. Fourth, it promotes
       judicial economy by avoiding needless repetition of administrative and judicial
       factfinding, and by perhaps avoiding the necessity of any judicial involvement at
       all, if the parties successfully vindicate their claims before the agency.


Fort Berthold Land & Livestock Ass'n. v. Anderson, 361 F. Supp. 2d 1045, 1050–51 (D.N.D.

2005), citing Peters v. Union Pacific R. Co., 80 F.3d 257, 263 (8th Cir. 1996).




                                                11
        Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 12 of 13



       The requirement to exhaust administrative remedies is not absolute, but “should be

relaxed only under extremely exceptional and unusual circumstances.” Prima Expl., Inc v.

LaCounte, No. 1:18-CV-116, 2018 WL 4702153, at *4 (D.N.D. Oct. 1, 2018), citing Fort

Berthold, 361 F. Supp. 2d at 1051. Generally, when “an administrative remedy is available, that

recourse must be pursued, and until that recourse is exhausted, suit is premature and must be

dismissed.” Prima, 2018 WL 4702153, at *4.

       The Court finds that all these considerations apply to the instant case. As argued by the

United States, Plaintiff’s substantive attacks on the Delorme-Gaines Decision and the process

leading up to it, expressed in her response to the Motion to Dismiss, are best made in the course

of an administrative appeal of that decision whereby she can pursue the exact relief she seeks

from this Court, i.e., encumbrance of Mr. Fox’s IIM account and preparation of a disbursement

plan. The Court further notes that Plaintiff appears to have had administrative remedies available

to her even before the Delorme-Gaines Decision was issued. As explained by the Court in Prima:

       Rather than bringing suit in this Court, Prima should have availed itself to
       administrative safeguards. For example, 25 C.F.R. § 2.8 provides a mechanism
       for challenging BIA inaction. Under that procedure, a party whose interests are
       adversely affected “by the failure of an official to act on a request to the official,
       can make the official's inaction the subject of appeal.” If no action is taken after
       the inaction appeals process, the agency's inaction becomes final for purposes of
       judicial review.

Prima, 2018 WL 4702153, at *4.

       Nothing here constitutes an unusual circumstance excusing Plaintiff’s failure to exhaust

available administrative remedies in pursuit of the relief she now seeks from the Court. And such

a failure removes a case from the Court’s subject matter jurisdiction. See Danks v. Zinke, No.

1:17-CV-115, 2018 WL 11267142, at *4 (D.N.D. Apr. 12, 2018) (holding that failure to timely

appeal a BIA order constituted a failure to exhaust administrative remedies depriving the court of



                                                12
        Case 1:20-cv-00081-CRH Document 27 Filed 09/13/21 Page 13 of 13



subject matter jurisdiction). The existence of unexhausted administrative remedies is another

jurisdictional bar to the consideration of this claim.2

       For all of the above reasons, the Court finds that it lacks subject matter jurisdiction over

this case. Consequently, the Court will not address the further claims of the United States

regarding the unavailability of Plaintiff’s requested relief as a matter of law. See Doc. No. 15, p.

7-10. These arguments attack the legal sufficiency of Plaintiff’s complaint and would be more

properly considered under the United States’s alternative basis for dismissal, i.e., its Motion to

Dismiss for Failure to State a Claim pursuant to Rule 12(b)(6). Since the Court lacks subject

matter jurisdiction, it does not reach the Rule 12(b)(6) motion.

IV.    CONCLUSION

       For all of the above reasons, the Court GRANTS the Motion to Dismiss (Doc. No. 14).

This case is DISMISSED without prejudice.

       IT IS SO ORDERED.
       Dated this 13th day of September, 2021.
                                                          /s/ Clare R. Hochhalter
                                                          Clare R. Hochhalter
                                                          United States Magistrate Judge




       2
          As the United States also points out, at least while the BIA’s decision is subject to
appeal, it is not “final” and as such judicial review under the Administrative Procedures Act is
precluded under 25 C.F.R. § 2.6(a), providing yet another obstacle to this Court’s review of the
case.



                                                  13
